Citation Nr: 1623578	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  07-00 295A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran had various periods of active duty service from November 1990 to September 2003, including from November 1999 to September 2001 and from March 2003 to September 2003.

This case comes before the Board of Veterans' Appeals (BVA or Board) from an October 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, DC.  Jurisdiction of this case belongs to the RO in Roanoke, Virginia.  This case was most previously before the Board in October 2015.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the Veteran has an anxiety disorder related to active service.


CONCLUSION OF LAW

The criteria for service connection for an anxiety disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable Law

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F. 3d 1362, 1366 (Fed. Cir. 2010).  The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Analysis

The Veteran's claim for service connection for an anxiety disorder was received in April 2004.

An August 2004 VA Mental Disorders examination reveals that the Veteran was diagnosed with an anxiety disorder, not otherwise specified.  The Veteran stated that her stress had begun in the summer of 2000 when she was going through the process of becoming a chief petty officer.  The Veteran stated that she had not sought treatment for anxiety during service as she felt it would be detrimental to her military career.  The Veteran indicated that she had been prescribed Xanax for the prior one or two years for her anxiety and to aid in sleeping.  She was taking Xanax approximately once a week.

The Board finds that service connection for an anxiety disorder is warranted, as such has been linked to the Veteran's active service.  In this regard, the Board notes that the August 2004 VA examiner essentially indicated that the Veteran's stress and anxiety had begun in 2000 and, as noted on the Axis IV finding, the Veteran had "continued difficulty with stress."  Further, and in confirmation of the grant in this case, the Board again observes that the Veteran was taking Xanax for a period that included her period of service from March 2003 to September 2003.

Although the evidence associated with the claims file appears to indicate that the anxiety disorder has resolved, the August 2004 VA examiner's diagnosis is sufficient to show current diagnosis of the anxiety disorder on appeal.  The above evidence is sufficient to meet the three basic service connection prongs of in-service event, current disability, and nexus.  38 C.F.R. § 3.303; McClain, supra.



ORDER

Service connection for an anxiety disorder is granted, subject to the applicable law governing the award of monetary benefits.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


